Citation Nr: 1103801	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of head 
trauma.   

2.  Entitlement to an increased rating in excess of 10 percent 
for bilateral pes planus.  

3.  Entitlement to an increased rating in excess of 10 percent 
for right first metacarpal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2007 and July 2009 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, and Waco, Texas, which denied entitlement to an 
increased rating in excess of 10 percent for bilateral pes planus 
and right first metacarpal fracture and found that new and 
material evidence had not been received to reopen a claim for 
mental deficiency due to head trauma.  The Waco, Texas, RO now 
maintains jurisdiction over each of the issues here on appeal.  

The Veteran and his daughter provided testimony before the 
undersigned Acting Veterans Law Judge at the RO in September 
2010.  A transcript is of record. 

The Board previously denied entitlement to service connection for 
residuals of head trauma in November 2004.  Where a claim has 
been finally denied by the Board, the Board has a jurisdictional 
responsibility to determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Barnett v. Brown,  
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board has a similar responsibility where 
the claim has previously been denied in a final RO decision.  
Jackson v. Principi, 265 F.3d 136 (Fed. Cir. 2001).  Only where 
the Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of the 
claim.  Barnett; Jackson.  Thus, despite the various 
characterizations of the issue throughout the appeal, the Board 
must make an independent determination as to whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of head trauma.
The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for bilateral 
pes planus and right first metacarpal fracture are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of head 
trauma was originally denied by an unappealed November 2004 Board 
decision.  

2.  Evidence received since the November 2004 Board decision is 
cumulative or redundant of the evidence previously of record and 
is not sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 Board decision that denied entitlement to 
service connection for residuals of head trauma is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2010).

2.  New and material evidence has not been received to reopen a 
claim for service connection for residuals of head trauma.  38 
U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Court has held that, in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In November 2008 and January 
2009 VCAA letters, the Veteran was provided with notice of the 
criteria necessary for reopening a previously denied claim.  
While the notice letters incorrectly listed a January 2003 rating 
decision as the last final adjudication of the claim, rather than 
the November 2004 Board decision, the reasons for the denial and 
the type of evidence necessary to reopen the claim were complete 
and accurate.  The letter informed him of the reasons for the 
prior denial, told him of the need for new and material evidence, 
and what evidence was needed to substantiate the elements of the 
claim that had been found lacking in the prior decision.  
Therefore, there is no prejudice to the Veteran and VA has 
therefore substantially fulfilled its specific duties to notify.  

Moreover, in the November 2008 and January 2009 VCAA letters, 
issued prior to the initial adjudication of the claim, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for service connection.  The letter also satisfied the 
second and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that he 
was nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to request 
them from the person or agency that had them.  He was informed 
that VA provided ratings based on the rating schedule and was 
given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the November 2008 and January 2009 VCAA letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  The Board recognizes that 
the Veteran stated that he had an appointment to see his VA 
primary care doctor following the September 2010 Board hearing 
and that records of such treatment have not been associated with 
the claims file.  However, the Veteran stated that the 
appointment was scheduled to assess his current hand and feet 
disabilities.  He also reported that he received treatment at the 
Fort Worth, Texas, VA medical center (VAMC) for his hands and 
feet.  The Veteran did not report any current treatment for any 
residuals of head trauma when he was specifically asked about 
current treatment during the hearing.  Moreover, he stated that 
he has never been diagnosed with any residuals of head trauma, 
evidence of which is required to reopen his claim for service 
connection.  Therefore, the Board finds that these records, if 
they exist, are not relevant to the issue of whether the claim 
for entitlement to service connection for residuals of head 
trauma can be reopened.  

For a finally-denied claim, VA is not required under the VCAA to 
provide a medical examination unless the claim is first reopened 
upon receipt of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(C)(iii).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).  During the September 2010 Board hearing, the 
issues were fully discussed.  The Veteran was specifically asked 
about his current symptoms and whether he had been diagnosed with 
or received treatment for any residuals of head trauma.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Analysis-Claim to Reopen  

In the November 2004 decision, the Board denied entitlement to 
service connection for residuals of head trauma.  When a claim is 
disallowed by the Board, it may not thereafter be reopened and 
allowed, and no claim based upon the same factual basis shall be 
considered.  When a claimant requests that a claim be reopened 
after an appellate decision and submits evidence in support 
thereof, a determination as to whether such evidence is new and 
material must be made and, if it is, whether it provides a new 
factual basis for allowing the claim.  38 U.S.C.A. § 7104(b);  
38 C.F.R. § 20.1105.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

At the time of the November 2004 Board decision, the evidence 
included the Veteran's service treatment records, lay statements 
from the Veteran and post-service private and VA treatment 
records and opinions.  His service treatment records were 
negative for any diagnosis, complaints or treatment of any head 
trauma or any related residuals and indicated that he had 
previously had difficulty learning in school.  The Veteran 
reported three incidents in service where he sustained trauma to 
his head, including a time when he tripped and hit his head 
against the pole of a seat on the bus, a time when he hit his 
head after jumping out of the back of a truck, and an altercation 
in the barracks where he was hit in the head with a wooden post.  
The post-service treatment records included two negative nexus 
opinions from a private physician, Dr. K, and a VA psychiatrist, 
who found that the Veteran did not have any head-related 
disabilities based on the evidence of record as well as physical 
and diagnostic testing.  To the extent that he had reported such 
symptoms, Dr. K and the VA psychiatrist found that there was no 
relationship between such symptoms and an in-service head injury.  
The Board found that the two negative nexus opinions outweighed a 
positive nexus opinion from a private physician, Dr. L, and 
concluded that the evidence did not establish a current 
disability, an in-service injury or a nexus between the reported 
symptoms and service.  

Since the November 2004 Board decision, the Veteran and his wife 
have submitted lay statements which asserted the same three in-
service incidents and the same symptoms of difficulty 
concentrating, memory loss, a lapse in mental abilities, mental 
difficulties, headaches, confusion and trouble reading and 
writing.  The Veteran testified before the Board that he did not 
have a current diagnosis related to his head or any diagnosed 
residuals of head trauma.  He also submitted VA and private 
treatment records which were negative for any diagnosis or 
treatment of any residuals of a head injury or had been 
previously considered in the November 2004 Board decision.  

The contents of the lay statements and testimony as well as the 
VA and private treatment records submitted since the November 
2004 decision are cumulative and redundant and do not raise a 
reasonable possibility of substantiating the claim.  Therefore, 
reopening the claim is not warranted.  


ORDER

New and material evidence having not been received; reopening of 
the claim for entitlement to service connection for residuals of 
head trauma is denied.


REMAND

During the September 2010 Board hearing, the Veteran testified 
that he had an appointment to see his VA primary care doctor 
following the hearing and that he received treatment for his 
hands and feet at the VAMC in Fort Worth, Texas.  Records of such 
treatment have not been associated with the claims file.  Where 
VA has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As this evidence is relevant to the Veteran's 
claim for increase, the VAMC records must be obtained according 
to the procedures under 38 C.F.R. § 3.159 (2010).      

The Veteran also submitted evidence from Dr. C.J., a private 
physician who stated in an August 2010 letter that he had been 
treating the Veteran's hands since March 2009.  No treatment 
records from this physician have been requested or associated 
with the claims file.  VA has a duty to obtain relevant records 
of private treatment.   
38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 
204 (1994).  These records are relevant to the appeal and efforts 
to obtain them should be conducted following the procedures under 
38 C.F.R. § 3.159.  

Finally, the Veteran testified during the September 2010 Board 
hearing that his bilateral pes planus and right first metacarpal 
fracture disabilities have progressively worsened.  The August 
2010 letter from Dr. C.J. stated that the Veteran had lost all 
practical use of his right hand.  A Veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Veteran 
must be scheduled with a new VA examination to assess the current 
severity of his bilateral pes planus and right first metacarpal 
disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) 
should take the necessary steps to obtain all 
records of the Veteran's treatment at the 
Fort Worth VAMC in accordance with 38 C.F.R. 
§ 3.159.  If additional information is needed 
to complete this request, the Veteran should 
be so advised of the specific information 
needed.

If the Veteran fails to provide any 
information, he should be informed that he 
may submit the evidence himself.  If no such 
records can be found, or if they have been 
destroyed, specific, written confirmation of 
that fact must be provided.

2.  The AOJ should take the necessary steps 
to obtain all records of private treatment, 
including records from Dr. C.J. beginning in 
March 2009, in accordance with 38 C.F.R. 
§ 3.159.  If additional information is needed 
to complete this request, the Veteran should 
be so advised of the specific information 
needed as well as any necessary medical 
releases.

If the Veteran fails to provide any necessary 
releases, he should be informed that he may 
submit the evidence himself.  If no such 
records can be found, or if they have been 
destroyed, specific, written confirmation of 
that fact must be provided.

3.  Once all available evidence has been 
obtained and associated with the claims file, 
the Veteran should be scheduled for a VA 
examination to determine the current severity 
of his bilateral pes planus.  The examiner 
should review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner should report all current 
findings related to bilateral pes planus and 
provide an opinion as to the current severity 
of the disability.  
The examiner should specifically note whether 
there is objective evidence of marked or 
pronounced deformities, pain on manipulation 
and use accentuated, indication of swelling 
on use, characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances on one or both 
feet.  

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of his history and his 
current symptoms.  If the examiner discounts 
the Veteran's reports, the examiner should 
provide a reason for doing so.

The examiner should provide an opinion as to 
whether bilateral pes planus alone, or in 
combination with his right hand disability, 
would prevent the Veteran from obtaining or 
maintaining gainful employment for which his 
education and occupational experience would 
otherwise qualify him.  The examiner should 
provide a rationale for this opinion.

4.  Once all available evidence has been 
obtained and associated with the claims file, 
the Veteran should be scheduled for a VA 
examination to determine the current severity 
of his right first metacarpal fracture 
disability.  The examiner should review the 
claims file and note such review in the 
examination report or in an addendum.

The examiner should report all current 
findings related to the right first 
metacarpal fracture and should provide an 
opinion as to the current severity of the 
disability.  
The examiner should specifically express the 
findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  

The examiner should also identify any 
neurological impairment, including the nerve 
involved and the severity of the impairment.  

The examiner should provide an opinion as to 
whether the right hand disability alone, or 
in combination with his bilateral pes planus 
disability, would prevent the Veteran from 
obtaining or maintaining gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  The 
examiner should provide a rationale for this 
opinion.

5.  The AOJ should review the examination 
report(s) to ensure that it contains the 
information and opinions asked for in this 
remand.

6.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


